Case 5:18-cr-00258-EJD Document 800-7 Filed 05/27/21 Page 1 of 8




        Exhibit 7
5/24/2021             Case 5:18-cr-00258-EJD
                                     Theranos Misled Document       800-7 Who
                                                     Investors and Consumers Filed 05/27/21
                                                                                Used Its Blood Test Page    2 of 8
                                                                                                    - Bloomberg



    Opinion

    The Blood Unicorn Theranos Was Just a
    Fairy Tale
    Founder Elizabeth Holmes spun a beautiful fantasy for investors, not so much for patients.


    By Matt Levine
    March 14, 2018, 3:18 PM EDT




    It was fun while it lasted. Photographer: David Paul Morris/Bloomberg


    It has been pretty obvious for a few years now that Theranos Inc. was a huge fraud. Theranos is a
    blood-testing startup that developed devices, which it called "TSPUs" and "miniLabs," that were
    supposed to be able to do a wide range of laboratory tests on a ﬁnger-prick blood sample. It
    seems like Theranos founder Elizabeth Holmes really wanted to build devices that would
    actually do these things, and thought she could, and tried to. But it didn't work, and Theranos
    ran out of time: It talked Walgreens into oﬀering Theranos tests at its stores, 1 but "it became
    clear to Holmes that the miniLab would not be ready" in time for the Walgreens rollout. So she
    went with Plan B: "Theranos never used its miniLab for patient testing in its clinical laboratory,"
    but did a dozen tests on the earlier-generation Theranos TSPU, 50 to 60 more tests on blood-test-

https://www.bloomberg.com/opinion/articles/2018-03-14/theranos-misled-investors-and-consumers-who-used-its-blood-test   1/7
5/24/2021             Case 5:18-cr-00258-EJD
                                     Theranos Misled Document       800-7 Who
                                                     Investors and Consumers Filed 05/27/21
                                                                                Used Its Blood Test Page    3 of 8
                                                                                                    - Bloomberg

    analysis devices that it bought from other companies and modiﬁed to take ﬁnger-prick samples,
    and "the remaining 100-plus tests it oﬀered" on regular unmodiﬁed devices bought from other
    companies or sent out to third-party laboratories. Meanwhile Theranos and Holmes were going
    around giving interviews about how revolutionary their technolo y was, without ever
    mentioning that it didn't work and they didn't use it. This got them a lot of favorable press and a
    $9 billion valuation, which went on for a while until the Wall Street Journal's John Carreyrou
    reported in 2015 that the product didn't work and that Theranos was lying about using it, after
    which Theranos fairly quickly collapsed.


    But the fact that Theranos was a gigantic fraud doesn't quite mean that it committed fraud. It isn't
    exactly fraud to go around lying to journalists. 2 People do it all the time! If you decide that
    you want to be a celebrity, and that the easiest path to fame is by convincing people that you've
    found a magical new blood test, you can lie about that to your heart's content, and if you fool
    people then that's their problem, not yours. Undeserved celebrity is a central fact of American
    life; if it was illegal to lie your way to fame then our politics, for one thing, would be very
    diﬀerent.


    It becomes fraud in the legal sense if you use those lies to get money. 3                                  Theranos, in parallel


       More from




       Merrill Lynch Puts Down the Phone

       Fate of Newspapers Is Sealed by Unchecked Box

       You Realize Covid-19 Might Come Back in the Fall, Right?

       Stop Punishing Women for Being Ambitious


    with being a massive fraud, was also raising a lot of money. I used to refer to it pretty regularly as
    the Blood Unicorn, Elasmotherium haimatos, because it was a Silicon Valley unicorn with a peak
    valuation of $9 billion that managed to raise $700 million from investors. If you are going around
    lying publicly about your technolo y while also raising hundreds of millions of dollars from
    investors, that certainly suggests that you were defrauding those investors. But it's not a
    certainty. Theranos wasn't a public company; it raised all that money in negotiated private
    fundraising rounds where investors received disclosure documents and had the opportunity to
    conduct due diligence. Perhaps while it was going around talking up its fake product to the
    press, it was simultaneously giving investors thorough disclosure documents that made clear
https://www.bloomberg.com/opinion/articles/2018-03-14/theranos-misled-investors-and-consumers-who-used-its-blood-test                  2/7
5/24/2021             Case 5:18-cr-00258-EJD
                                     Theranos Misled Document       800-7 Who
                                                     Investors and Consumers Filed 05/27/21
                                                                                Used Its Blood Test Page    4 of 8
                                                                                                    - Bloomberg

    exactly where its technolo y stood and exactly what were the risks to its business. Perhaps the
    investors knew that the technolo y wasn't ready yet, but invested in the company anyway
    because they believed that it would be ready one day, and they were kept suﬃciently informed
    of the actual progress for that to be a reasonable belief. This would be a bit of a strange way to
    roll -- telling self-ﬂattering lies to the press while giving your investors the unvarnished truth 4 -
    - but it is not impossible, and it would give Theranos a defense against fraud charges.


                                                But no, no, that's not what happened at all. Instead the
                        Unicorns
                                                Securities and Exchange Commission today brought
    fraud charges against Holmes, Theranos and its former president, Sunny Balwani, and its
    complaint alleges pretty strongly that the investors were just as bamboozled as everybody else.
    In fact, Theranos made direct use of its positive press to raise money: It "sent investors a binder
    of background materials," which included "articles and proﬁles about Theranos, including the
    2013 and 2014 articles from The Wall Street Journal, Wired, and Fortune that were written after
    Holmes provided them with interviews" and that included her misleading claims about the state
    of Theranos's technolo y. She also repeated those claims to investors directly: "For instance,
    Holmes and Balwani told one investor that Theranos' proprietary analyzer could process over
    1,000 Current Procedural Terminolo y ('CPT') codes and that Theranos had developed a
    technological solution for an additional 300 CPT codes," even though "Theranos' analyzers never
    performed comprehensive testing or processed 1,000 CPT codes in its clinical lab," and in fact
    never processed more than 12 tests on its TSPU. 5 And Theranos would even do a little
    pantomime blood-draw demonstration directly on the investors:


         This initial meeting was often followed by a purported demonstration of Theranos'
         proprietary analyzers, the TSPU, and the miniLab. In several instances, potential investors
         would be taken by Holmes and Balwani to a diﬀerent room to view Theranos' desktop
         computer-like analyzers. A phlebotomist would arrive to draw their blood through
         ﬁngerstick, using a nanotainer, a Theranos-developed collection device. Then the sample was
         either inserted into the TSPU or taken away for processing. Based on what they saw, potential
         investors believed that Theranos had tested their blood on either an earlier-generation TSPU
         or the miniLab. As Holmes knew, or was reckless in not knowing, however, Theranos often
         actually tested their blood on third-party analyzers, because Theranos could not conduct all
         of the tests it oﬀered prospective investors on its proprietary analyzers.


    And so the SEC decided that this all did indeed amount to securities fraud. Theranos and Holmes
    settled with the SEC without admitting or denying the allegations; Balwani will apparently ﬁght
    the accusations. Holmes agreed to pay a $500,000 penalty to the SEC, "return" 18.9 million
    Theranos shares to the company and relinquish her super-voting control, and be barred from
    serving as a public-company director or oﬃcer for 10 years. 6 That is a pretty small ﬁne for
    such a big fraud: Martin Shkreli had to forfeit $7.4 million for what a judge found to be a $10.4
https://www.bloomberg.com/opinion/articles/2018-03-14/theranos-misled-investors-and-consumers-who-used-its-blood-test   3/7
5/24/2021             Case 5:18-cr-00258-EJD
                                     Theranos Misled Document       800-7 Who
                                                     Investors and Consumers Filed 05/27/21
                                                                                Used Its Blood Test Page    5 of 8
                                                                                                    - Bloomberg

    million fraud, while Holmes will pay just $500,000 for a $700 million fraud. But Holmes, unlike
    Shkreli, does not seem to have a lavish collection of Picassos and Wu-Tang Clan albums to
    liquidate to pay a ﬁne. Unlike most people who run nine-digit frauds, she never took much
    money out: The SEC notes that she "was paid a salary of approximately $200,000 to $390,000
    per year between 2013 and 2015" and "has never sold any of her Theranos stock." Forbes once
    estimated Holmes's net worth at $4.5 billion, but essentially all of that was in stock that is now
    probably worthless. 7                In a very real sense she was the biggest victim of her own fraud.


    Two other points. First, when the Theranos story ﬁrst broke in 2015, you would occasionally see
    people saying things like "if this were a public company it would clearly be securities fraud." That
    always struck me as a curious analysis: Securities fraud just means committing fraud in
    connection with the sale of securities; whether those securities are public or private doesn't have
    anything to do with it. 8 The SEC's case today doesn't just conﬁrm that Theranos was a fraud;
    it also conﬁrms that the SEC will pursue securities fraud in private markets:


         "Investors are entitled to nothing less than complete truth and candor from companies and
         their executives," Steven Peikin, the co-director of the SEC's enforcement division, said in a
         statement. "There is no exemption from the anti-fraud provisions of the federal securities
         laws simply because a company is non-public, development-stage, or the subject of exuberant
         media attention."


    Second: We talk sometimes around here about how U.S. law seems to classify a lot of random
    kinds of misbehavior as securities fraud. Intentionally slowing down iPhones or mispricing
    chickens or denying climate change or lobbying against ﬁduciary regulation or overprescribing
    opioids or municipal bribery can all count as securities fraud: If a securities issuer does a bad
    thing and doesn't tell its shareholders about it, then that's enough to make out a case of
    securities fraud, and it is often easier to punish the company for that securities fraud than for the
    underlying bad thing. There is something morally strange about this: "Securities fraud" suggests
    that the company's shareholders are the victims, while often what actually happened is that the
    company victimized someone else in order to make more money for its shareholders. 9


    That's not what's going on here: Theranos really did deceive its investors, and they really were
    victims of its fraud. But they weren't the only victims. The problem with launching a blood-test
    machine that doesn't work isn't just that you swindle the investors who funded the machine's
    development. You are also out there performing a lot of fake blood tests. The Wall Street Journal
    has reported on the "trail of agonized patients" who got blood-test results from Theranos that
    turned out to be wrong, and Theranos ultimately "voided" two years of results from its machines
    because they were not suﬃciently accurate. Building a fake blood-testing company that
    raises hundreds of millions of dollars from investors is bad, certainly, but it's not really any worse

https://www.bloomberg.com/opinion/articles/2018-03-14/theranos-misled-investors-and-consumers-who-used-its-blood-test   4/7
5/24/2021             Case 5:18-cr-00258-EJD
                                     Theranos Misled Document       800-7 Who
                                                     Investors and Consumers Filed 05/27/21
                                                                                Used Its Blood Test Page    6 of 8
                                                                                                    - Bloomberg

    than any of the other securities fraud that we so often delight in around here. Building a fake
    blood-testing company that performs fake blood tests on thousands of people is much worse, even
    if it doesn't count as securities fraud.


    1       Quotes come from the Securities and Exchange Commission complaint against Holmes and
            Theranos. The SEC refers to "Pharmacy A," which rolled out Theranos tests and then
            sued Theranos for breach of contract, as Walgreens did.

    2       Two points: First, I am not your lawyer, and this is not legal advice. Second, I am
            your journalist, and in my capacity as a journalist I advise you not to go around
            lying to journalists. It may not be illegal but it is certainly rude.


    3       This here is particularly not legal advice. The wire fraud statute refers to
            "obtaining money or property," and securities fraud cases often involve propping up
            an existing stock price rather than issuing more; exactly what sort of things of
            value you can and cannot obtain by lies is a subtle question. But in general lying to
            strangers for your own amusement is legal and lying to them to get them to give you
            money is not.


    4       One thing that would be strange about it is: Wouldn't you expect the investors to
            eventually leak to the press that the private accounts were very different from the
            public ones?


    5       There was also allegedly some more straightforwardly financial fraud:


              Holmes also provided historical financial information to one potential investor. In
              August 2015, Holmes met with a potential investor, during which she provided
              Theranos’ financial results for fiscal year 2014. These financials showed 2014 net
              revenues of $108 million, and 2015 and 2016 net revenue projections of $240 million
              and $750 million, respectively.


              But Theranos’ actual financial performance bore no resemblance to the financial
              information Holmes shared with investors. Theranos recorded little more than
              $100,000 in revenue in 2014 and was nowhere near generating $100 million in revenue
              by the end of 2014.


              Holmes knew, or was reckless in not knowing, that Theranos sent different financial
              information containing Theranos’ actual revenue numbers (a little over $100,000) to
              a third-party valuation firm that it had retained to value the company’s common
              stock. Some of Theranos’ projections, provided to potential investors in October
              2014, stated Theranos would earn $40 million from pharmaceutical services, $46
              million from lab services provided to hospitals, and $9 million from lab services
              provided to physicians’ offices, all by the end of 2014. In reality, Theranos had
              no revenues from any of those lines of business.




    6       "The SEC made no mention in its statement of a penalty imposed on Theranos," notes
            Bloomberg News, and it makes sense that the SEC wouldn't fine Theranos. After all the
            fraud consisted of tricking Theranos's investors out of their money. Their money is
            now invested in Theranos, which may be worthless, but which also may not be. (Maybe
            the technology will work one day?) Taking money from Theranos to pay a fine would
            just punish the investors who were defrauded.


https://www.bloomberg.com/opinion/articles/2018-03-14/theranos-misled-investors-and-consumers-who-used-its-blood-test   5/7
5/24/2021             Case 5:18-cr-00258-EJD
                                     Theranos Misled Document       800-7 Who
                                                     Investors and Consumers Filed 05/27/21
                                                                                Used Its Blood Test Page    7 of 8
                                                                                                    - Bloomberg

    7       The SEC notes that, "if Theranos is acquired or is otherwise liquidated, Holmes would
            not profit from her ownership until – assuming redemption of certain warrants – over
            $750 million is returned to defrauded investors and other preferred shareholders."
            (She owns common stock, which is behind the preferred in priority.) If Theranos ends
            up being sold for $9 billion then she will be a billionaire again, but of course if
            Theranos ends up being sold for $9 billion then it really wasn't much of a fraud. If
            Theranos turns out to be worthless or near-worthless or even just modestly
            successful, Holmes won't cash out.


    8



            Opinion. Data. More Data.
            Get the most important Bloomberg Opinion pieces in one email.



            Enter your email                                                                                            Sign Up

            Please enter a valid email address

            By submitting my information, I agree to the Privacy Policy and Terms of Service and to receive oﬀers and promotions
            from Bloomberg.




            That's an exaggeration. In practice, the public/private distinction does actually
            matter quite a bit for securities fraud: As noted above, lying to the press while
            raising money privately may not be securities fraud, if you are scrupulously candid
            in your communications with private investors (and make sure that they rely on your
            disclosures rather than the misleading press accounts). But lying to the press as a
            public company is always risky, because your shares trade constantly, and investors
            who trade your shares may be relying on your public statements in their trading
            decisions even if you aren't dealing with them directly.
            Still, the point is, misleading investors is securities fraud, whether those
            investors are public or private.

    9       But it all kind of works out, because the SEC fines the company for deceiving the
            shareholders about the bad thing that it did to someone else, and then the
            shareholders have less money. As I once wrote about an effort to go after Exxon Mobil
            for securities fraud for denying climate change:


               For one thing, if you actually think that Exxon Mobil is engaged in a
               diabolical conspiracy to suppress climate science to wring extra profits out of an
               earth-destroying business, the last people you should be worried about are
               Exxon's shareholders. They're the ones profiting from all that destruction! For another
               thing, if you are concerned about those shareholders, the last thing you should do is
               fine Exxon a lot of money. They're the ones who will ultimately have to pay that
               money!


            So that is doubly stupid, but the stupidities offset, so that if you actually want to
            punish Exxon shareholders you can go ahead and do it by fining Exxon for deceiving
            them.

    This column does not necessarily reﬂect the opinion of the editorial board or Bloomberg LP and its owners.




https://www.bloomberg.com/opinion/articles/2018-03-14/theranos-misled-investors-and-consumers-who-used-its-blood-test              6/7
5/24/2021             Case 5:18-cr-00258-EJD
                                     Theranos Misled Document       800-7 Who
                                                     Investors and Consumers Filed 05/27/21
                                                                                Used Its Blood Test Page    8 of 8
                                                                                                    - Bloomberg

    To contact the author of this story:
    Matt Levine at mlevine51@bloomberg.net

    To contact the editor responsible for this story:
    James Greiﬀ at jgreiﬀ@bloomberg.net




                                 Terms of Service Do Not Sell My Info (California) Trademarks Privacy Policy
                                                 ©2021 Bloomberg L.P. All Rights Reserved
                                            Careers Made in NYC Advertise Ad Choices       Help




https://www.bloomberg.com/opinion/articles/2018-03-14/theranos-misled-investors-and-consumers-who-used-its-blood-test   7/7
